In a consolidated action *797and summary proceeding, the action being to obtain a declaratory judgment with respect to a lease of certain premises' and the proceeding being to recover possession of such premises, the defendant landlord appeals from so much of a judgment and final order of the Supreme Court, Kings County, rendered February 4, 1960, in favor of the plaintiff tenant after a nonjury trial upon stipulated facts, as declares the rights of the parties with respect to the lease and dismisses the summary proceeding. Judgment and order insofar as appealed from affirmed, with costs (Matter of Furio v. Smith, 272 App. Div. 941; ef. 112 Fast 36th St. Molding Corp. v. Daffos, 273 App. Div. 447, affd. 298 N. Y. 763). Nolan, P. J., Christ and Brennan, JJ., concur; Beldock, J., dissents and votes to reverse the judgment, with the following memorandum: Paragraph 18 of the lease does not specify who must give the written notice of the cancellation of the lease in the event the landlord sells the premises prior to its expiration. In my opinion, a notice given by the purchaser, prior to its acceptance of any rent, is sufficient. To the extent that the cases cited by the majority may have been decided on a contrary interpretation of lease provisions, they need not be followed. The meaning of the provisions of a lease, like the meaning of the provisions of a will, should be determined independently, in the light of the particular circumstances presented in each case.